McMANUS, HOLMAN, LEE, BARDWIL, SARGIS, CLEMENT, Bankruptcy Judges,
Concurring.
We CONCUR that this opinion demonstrates that there is an immediate need for a local bankruptcy rule requiring that chapter 7 trustees prepare, file, and notice for hearing fee applications supported by time records and a narrative statement of services in the following circumstances:
(1) All requests seeking $10,000 or more;
(2) All cases in which the trustee seeks fees exceeding the amount remaining for unsecured priority and general claims;
(3) All cases involving a “carve out” or “short sale”;
(4) All cases where the trustee operates a business; and
(5) Any case in which the court specifically orders such a fee application.
The rule will be prescribed by separate general order issued pursuant to 28 U.S.C. § 2071(e) to have immediate effect, with notice and opportunity for comment provided promptly thereafter.
The Clerk will hereafter provide the court with quarterly reports identifying total chapter 7 trustee compensation *228awards under 11 U.S.C. §§ 330(a) and 330(b) for each chapter 7 trustee.